t c memo united_states tax_court sharon purcell dileonardo petitioner v commissioner of internal revenue respondent docket no filed date p is a one-sixth income_beneficiary of a_trust in state court p filed objections to an accounting by the trustee the state court ruled against p required p to compensate the trustee the other beneficiaries anda guardian ad litem for their expenses in dealing with p’s objections and directed the trustee to use p’s share of the trust distributions to accomplish this compensation p reported as income her share of the trust’s income and deducted the court-ordered payments held the origin and character of the claim resulting in p’s payments was the trustee’s filing of an accounting proposing a distribution and acknowledging that an argument could be made for a different apportionment of the proposed distribution p’s payments are deductible under sec_212 and i r c - - sharon purcell dileonardo pro_se alan be staines for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and an addition_to_tax under sec_6651 late filing of tax_return against petitioner as follows addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number unless indicated otherwise all section and chapter references are to sections and chapters of the internal_revenue_code_of_1986 as in effect for the years in issue after concessions by both sides ’ the issue for decision is whether under sec_212 petitioner may deduct payments she made as ordered by a california court findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner resided in santa rosa california the trust petitioner 1s an income_beneficiary of a testamentary_trust established by the will of petitioner’s grandfather l o ivey this testamentary_trust is hereinafter sometimes referred to as the trust l 0o ivey’s will was admitted to probate in petitioner concedes that she is liable for an addition_to_tax under sec_665l a for except insofar as our redetermination of the deficiency for that year reduces or eliminates the base for calculation of this addition_to_tax petitioner also concedes that she is not entitled to deductions under sec_162 respondent concedes that if petitioner’s expenditures are gualitatively deductible then the amounts that petitioner deducted are the correct amounts in the pleadings respondent suggested and in the opening statement respondent plainly contended that allowance of the claimed deduction would frustrate california public policy on opening brief however respondent concedes this issue q4e- by date the other income beneficiaries of the trust were petitioner’s mother helen true purcell hereinafter sometimes referred to as purcell and petitioner’s two siblings purcell and petitioner’s two siblings are hereinafter sometimes collectively referred to as the other beneficiaries purcell was entitled to receive percent of the trust’s income petitioner and her two siblings were each entitled to receive one-sixth of the trust’s income see infra note crocker national bank acted as trustee for the trust until date when crocker national bank was acquired by wells fargo bank wells fargo bank hereinafter sometimes referred to as the trustee has acted as the trust’s trustee since date petitioner’s husband joseph dileonardo hereinafter sometimes referred to as dileonardo is licensed by california as both an attorney anda real_estate broker the third account and the objections on date the trustee filed with the superior court of the state of california for the county of los angeles hereinafter sometimes referred to as the california court it sec_3 there also was a lifetime annuitant who was entitled to receive dollar_figure per month this annuitant did not play a role in the proceedings described infra her interest was sufficiently insignificant so that we join the parties in ignoring it for purposes of analyzing the parties’ dispute in the instant case - - third accounting hereinafter sometimes referred to as the third account covering the period date through date petitioner and dileonardo each received a copy of the third account among other matters in the third account the trustee recommended a distribution of delayed income with respect to the sale of l o ivey’s residence after the death of l o ivey’s widow who had lived in the residence rent-free pursuant to a court-ordered probate homestead the trustee calculated the amount payable to each of the income beneficiaries but acknowledged that a different formula would result ina different smaller current_distribution the trustee asked the california court to provide instructions on this matter and in connection therewith to appoint a guardian ad litem to represent minor and unborn contingent_remainder beneficiaries the trustee also proposed that the net profit from the sale of that residence be allocated half to income and half to principal after reviewing the third account dileonardo advised petitioner to contact an attorney specializing in probate matters to review the third account make recommendations and represent petitioner as needed dibleonardo contacted several attorneys on petitioner’s behalf two attorneys john d burroughs hereinafter sometimes referred to as burroughs and evan w field hereinafter sometimes referred to as field from the law firm of burroughs -- - froneberger field reviewed the third account burroughs and field agreed to represent petitioner if any_action were necessary regarding the third account petitioner paid a small amount to field and burroughs to do some investigative and preliminary work field and burroughs agreed to a contingency fee arrangement for their representation of petitioner concerning the third account field told petitioner that he had spoken with his father-in- law professor halbach regarding the third account field told petitioner that professor halbach was the former dean of boalt hall school of law at the university of california and a foremost expert on trusts in the united_states field also told petitioner that professor halbach recommended that petitioner be very aggressive in objecting to the third account thereafter dileonardo burroughs and field recommended that petitioner object to the third account in two ways object to the actions of the trustee during the period covered by the third account and ask for reductions in the trustee’s fees or that the trustee be surcharged and object to the trustee’s request for authority regarding new actions burroughs prepared objections to the third account and report of the trustee hereinafter sometimes referred to as the objections for petitioner two meetings between dileonardo burroughs field and petitioner were held before petitioner signed the objections it appears that after the trustee’s first account petitioner filed objections to that account and those objections resulted in substantial reductions in the trustee’s fees at that time the trustee tried to have sanctions imposed on petitioner but was unsuccessful in that attempt with this experience in mind dileonardo burroughs field and petitioner discussed whether the trustee would move for sanctions or an award of litigation costs against petitioner if she filed the objections dileonardo field and burroughs represented to petitioner that this would not happen because the objections were good on their face and would not subject petitioner to any kind of sanction penalty or litigation costs award after consultation with dileonardo field and burroughs and after assurances that the objections were reviewed by professor halbach and investigated by another law firm petitioner signed the objections on date petitioner filed the objections with the california court petitioner made several objections to the third account including the following guardian ad litem petitioner agreed that a guardian ad litem should be appointed but objected to the third account by asking the california court to delay authorizing the distribution until the guardian was appointed and had sufficient time to --- - review the third account appear before the california court and make appropriate objections insufficiently productive assets petitioner contended that the trustee failed to earn a normal rate of return on trust assets focusing on two of these assets one asset was the residence which had been occupied by l o ivey’s widow after his death petitioner contended that the trustee failed to make the property productive after the death of l o ivey’s widow and that the trustee sold the residence for only dollar_figure million although the residence had been appraised at dollar_figure million and there had been offers to buy the residence for more than dollar_figure million the other asset was a series of gypsum mining claims located in nevada l o ivey owned the claims for to years before his death for nearly years the trust did not receive income from the claims but did incur expenses associated with them the trustee disposed of the claims after petitioner filed the objections charges of bias and fraud petitioner charged that the trustee failed to protect the interests of income beneficiaries with regard to the residence that had been occupied by l o ivey’s widow and that to make up for this the trustee proposed to distribute the proceeds of the sale of that residence in a way that would fail to protect the interests of the remainder beneficiaries petitioner proposed that the income --- - beneficiaries’ lost income be made up for out of the trustee’s assets and not by taking away what should go to remainder beneficiaries petitioner charged that the trustee should have opposed homestead status for the residence of l o ivey’s widow and that the trustee’s failure to oppose homestead status was a breach of fiduciary duty which may have resulted from an extrinsic fraud the asserted extrinsic fraud involved a conflict of interest in that the conservator for l o ivey’s widow the conservator also was a residual beneficiary of the widow’s estate was married to a partner in the law firm that represented the trustee as a result of which the trustee acted or failed to act in amanner that favored l o ivey’s widow over the other beneficiaries of the trust investments too aggressive petitioner charged that there was a large turnover in the trust’s investment portfolio and contended that she should be given the opportunity to investigate the situation self-dealing petitioner charged that the trustee improperly deposited substantial cash amounts in the trustee’s own money market accounts and contended that there should be an examination of comparative interest rates and costs to determine whether income beneficiaries were disadvantaged by these deposits the litigation award of costs on date the california court granted summary adjudication in favor of the trustee on most of the objections on date the remaining objections were withdrawn by burroughs after the remaining objections were withdrawn the third account was approved by the california court the california court also ordered that the extraordinary distributions provided for in the third account be held pending the other beneficiaries’ motion for litigation costs in date the other beneficiaries moved against petitioner for litigation costs the california court awarded litigation costs to the other beneficiaries the trustee and the guardian ad litem stating as follows f based upon all of the evidence presented at trial sharon dilleonardo’s failure to explain or deny by her testimony the evidence in the case against her the matters of which judicial_notice was taken and the court’s prior issue-preclusion sanction the court finds each and all of sharon dileonardo’s objections to the third account were frivolous she knew that her objections to the third account were frivolous she knew that the third account was proper she would have objected to essentially anything that was included within the third account that each and all of her objections to the third account were totally and completely without merit that each and all of her objections to the third account were made in bad faith that each and all of her objections to the third account were made for the sole purpose of harassing opposing parties that each and all of her objections to the third account were made willfully and maliciously to injure the trustee or the beneficiaries of the trust that each and all of her objections to the third account were intended by her to be punishment and vindictive that sharon dileonardo’s bad faith was compounded by her stonewalling on discovery and that she willfully suppressed material evidence the california court ordered petitioner to pay the litigation costs plus interest of the other beneficiaries the trustee and the guardian ad litem petitioner’s obligations under this order are hereinafter sometimes referred to as the payments the california court further ordered that the payments be paid out of petitioner’s portion of distributions from the trust the amounts the trustee was directed by the california court to pay and the payees are summarized in table table payee amount other beneficiaries dollar_figure trustee and guardian ad litem dollar_figure total dollar_figure the california court’s order was affirmed by the california court of appeal for the second district estate of ivey v dileonardo cal rptr 2d ct app tax returns table shows selected items from petitioner’s tax returns table income from the trust dollar_figure dollar_figure adjusted_gross_income dollar_figure dollar_figure litigation cost deduction dollar_figure dollar_figure before 2-percent floor no part of the payments constitutes a capital_expenditure no part of the payments is allocable to a class of income wholly exempt from income taxes no part of the payments is interest on indebtedness incurred or continued to purchase or carry obligations the interest on which is wholly exempt from income taxes petitioner’s obligation to make the payments arose from the trustee’s filing of the third account the payments were incurred in entirety for and are proximately related to the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income opinion petitioner contends that the payments are deductible under sec_212 as expenses arising from an attempt to produce income or to preserve maintain and conserve property_held_for_the_production_of_income respondent contends that the payments are not deductible under sec_212 because they were not ordinary and necessary --in particular respondent states that the payments were not made with the purpose and reasonable expectation that income would flow directly therefrom to petitioner sec_212 and that petitioner’s immediate purpose for making the payments was not the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 in addition respondent contends that under the ‘origin of the claim’ test the objections did not constitute the relevant litigation but that-- the relevant litigation is that which was initiated by those persons who opposed petitioner’s objections to the third account and who prosecuted both a motion for monetary sanctions and a petition to charge petitioner’s share of the trust’s income with the payment of such monetary sanctions in addition respondent contends that the california court-- determined that the underlying reasons for petitioner’s objections to the trustee’s accounting were vindictive intended as punishment initiated in bad faith and based on petitioner’s animosity with respect to the law firm representing the trustee respondent concludes from this that sec_262 prohibits deductions for petitioner’s payments in the alternative respondent states that if the payments meet the ordinary and necessary requirement of sec_212 then they are nevertheless not deductible because petitioner failed to carry her burden of allocating the payments between deductible and nondeductible portions petitioner responds that she had to make the payments in order to receive income from the trust thus meeting the ordinary and necessary requirement the origin of the claim is petitioner’s filing of the objections an income-focused act that does not fall under sec_262 and the entire obligation to make the payments arose from the one document---the objections--- and therefore all fees arose from the litigation and are deductible we agree with petitioner’s conclusions and part of petitioner’s analysis sec_212 allows a deduction for expenses to produce or collect income or to manage etc property_held_for_the_production_of_income sec_212 is coextensive in most respects with sec_162 and taxpayers may not deduct expenses under sec_212 that could not be deducted under sec_162 were the expenses connected to a trade_or_business see 325_us_365 discussing the predecessors of sec_212 and sec_162 112_tc_325 as we have noted le xcept for the requirement of being incurred in connection with a trade_or_business however a deduction under sec_212 is subject_to all the restrictions and limitations that apply in the case of the deduction sec_212 provides in pertinent part as follows sec_212 expenses for production_of_income in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income -- - under sec_162 of an expense paid_or_incurred in carrying on any trade_or_business 79_tc_503 quoting from h rept 77th cong 2d sess 1942_2_cb_372 s rept 77th cong 2d sess 1942_2_cb_504 the legislative_history to the predecessor of sec_212 for purposes of the instant case sec_212 must be applied in the light of sec_262 which generally disallows deductions for personal expenses in 372_us_39 the supreme court described as follows the relevant relationships between the code predecessors of sec_162 sec_23 sec_23 and a sec_24 i for income_tax purposes congress has seen fit to regard an individual as having two personalities one is as a seeker after profit who can deduct the expenses_incurred in that search the other is as a creature satisfying his needs as a human and those of his family but who cannot deduct such consumption and related expenditures ' the government regards sec_23 as embodying a category of the expenses embraced in the first of these roles a basic restriction upon the availability of a sec_23 deduction is that the expense item involved must be one that has a business origin that restriction not only inheres in the language of sec_23 itself confining sec_262 personal_living_and_family_expenses a general_rule ---except as otherwise expressly provided in this chapter chapter relating to normal taxes and surtaxes no deduction shall be allowed for personal living or family_expenses -- - such deductions to expenses_incurred in carrying on any trade_or_business but also follows from sec_24 expressly rendering nondeductible in any case x p lersonal living or family_expenses see note supra in light of what has already been said with respect to the advent and thrust of sec_23 it is clear that the p lersonal or family_expenses restriction of sec_24 must impose the same limitation upon the reach of sec_23 --in other words that the only kind of expenses deductible under sec_23 are those that relate toa business that is profit-seeking purpose the pivotal issue in this case then becomes was this part of respondent’s litigation costs a business rather than a personal or family expense surrey warren cases on federal income_taxation we consider first the origin-and-character--of-the-claim test to determine whether the payments stemmed from petitioner’s personality as a seeker after profit or from petitioner’s personality as a creature satisfying her needs as a human united_states v gilmore u s pincite we then consider whether the payments are ordinary and necessary expenses of her profit-seeking activity finally we consider respondent’s contention about apportionment a origin and character of the claim in the instant case it may be helpful to begin by analyzing united_states v gilmore supra and its companion case 372_us_53 in united_states v gilmore supra pincite the taxpayer claimed a deduction for certain litigation expenses arising out of the taxpayer’s and his wife’s divorce suit the taxpayer’s - overriding concern in the divorce litigation was to protect certain assets against the claim of his wife ibid the assets were controlling stock interests in certain corporations the dividends and salaries from which amounted to substantially_all of the taxpayer’s income ibid the taxpayer won a complete victory in his divorce case id pincite the court of claims allocated percent of the taxpayer’s legal expenses to the taxpayer’s focus on protecting his assets and percent to all other aspects of the divorce litigation and allowed deductions for the percent under sec_23 i r c and ruling that deductions for the remaining percent were barred by sec_24 i r c and see id pincite in united_states v gilmore u s pincite the supreme court described its conclusion as to the legal standard to be used in analyzing such situations we resolve the conflict among the lower courts on the guestion before us in favor of the view that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was business or personal and hence whether it is deductible or not under sec_23 emphasis added although in gilmore the taxpayer’s focus was and according to the court of claims percent of his expenditures were spent on protecting the assets that clearly were the source of substantially_all of his income the supreme court directed its -- - analysis to what gave rise to the threat that the taxpayer sought to overcome that threat was the wife’s claim the wife’s claim the supreme court determined stemmed entirely from the marital relationship and not under any tenable view of things from income-producing activity id pincite applying this to the search for the origin and character of the claim with respect to which an expense was incurred id pincite the supreme court concluded as follows thus none of respondent’s gilmore’s expenditures in resisting these claims can be deemed ‘business’ expenses and they are therefore not deductible under sec_23 id pincite in a companion case 372_us_53 the taxpayer’s wife sued for divorce see id pincite negotiations resulted in a property settlement agreement see ibid the divorce court then granted an absolute divorce to the wife approved the property settlement and ordered the taxpayer to pay the attorney’s fees for both parties see ibid the taxpayer and his wife allocated the total fees as follows dollar_figure for handling the divorce itself dollar_figure for rearranging the stock interests ina family_corporation that the taxpayer headed and dollar_figure for dealing with certain leases and transferring property to a_trust see id pincite the taxpayer claimed deductions for those portions of the attorney’s fees allocable to the property settlement and not to the divorce as such see id pincite the supreme court pointed out that patrick is similar to gilmore summarizing its analysis ibid as follows the principles held governing in that case are equally applicable here it is evident that the claims asserted by the wife in the divorce action arose from respondent’s the taxpayer’s marital relationship with her and were thus the product of respondent’s personal or family life not profit- seeking activity as we have held in gilmore payments made for the purpose of discharging such claims are not deductible as business ie sec_212 expenses the supreme court in patrick then commented as follows id pincite we find no significant distinction in the fact that the legal fees for which deduction is claimed were paid for arranging a transfer of stock interests leasing real_property and creating a_trust in patrick rather than for conducting litigation as in gilmore these matters were incidental to litigation brought by respondent’s wife whose claims arising from respondent’s personal and family life were the origin of the property arrangements we note that the supreme court in patrick did not even bother to discuss another difference between patrick and gilmore---in gilmore the taxpayer won his divorce case and his sought--for deductions were only for his expenses in patrick half of the taxpayer’s sought-for deductions were for expenses of his wife which the taxpayer paid under compulsion of the local court order in the instant case petitioner’s claimed deductions arose from her payment of the relevant expenses of the other beneficiaries the trustee and the guardian ad litem - - petitioner made the payments because the california court ordered her to make them the california court’s order directing petitioner to make these payments came in response to a petition for equitable allocation and a motion for sanctions filed separately by the other beneficiaries that petition and that motion arose from petitioner’s objections to the third account we do not continue to follow the steps all the way back to l o ivey’s will establishing the trust see boaqni v commissioner 59_tc_708 rather we look for ‘the kind of transaction out of which the obligation arose’ united_states v gilmore u s pincite quoting 308_us_488 after examining the record in the instant case we conclude and we have found that petitioner’s obligation to make the payments arose from the trustee’s filing of the third account the context of the third account is distributions from the trust the distributions to petitioner arose from her status as an income_beneficiary thus after examining the origin and character of the claim in the instant case we conclude that petitioner made the payments in her personality of a seeker after profit united state v gilmore u s pincite and petitioner’s entitlement to deductions therefor is not barred by sec_262 respondent contends as follows --- - under this test petitioner’s objections to the third account do not constitute the relevant litigation for purposes of sec_212 and the relevant litigation is that which was initiated by those persons who opposed petitioner’s objections to the third account and who prosecuted both a motion for monetary sanctions anda petition to charge petitioner’s share of the trust’s income with the payment of such monetary sanctions we disagree the motion and petition were no more than responses to petitioner’s objections to the third account the motion and petition would be pointless in the absence of petitioner’s objections and the third account indeed even the california court’s decree requiring petitioner’s payments to be made solely out of petitioner’s current income from her income_interest in the trust confirms that the california court regarded the consideration and resolution of the motion and petition as being part of a dispute about petitioner’s income from the trust respondent contends as follows in addition those sanctions were imposed to compensate the victims of petitioner’s bad faith and vindictive actions such sanctions bear no relation to the production_or_collection_of_income or to the management conservation or maintenance of income producing property we disagree in general if the origin and character of the claim arise out of a taxpayer’s personality as a seeker after profit rather than satisfier of human needs it does not matter that the taxpayer’s expenditures are made because of the imposition of a sanction to compensate the victims of the taxpayer’s improper -- - actions see eg 77_tc_608 in which the taxpayer was allowed to deduct his payment of a jury award of damages imposed on account of the taxpayer’s fraudulent misrepresentation on which the plaintiff had relied to his detriment to the same effect are the cases described in ostrom v commissioner t c pincite in the instant case the origin and character of the claim from which the liability arose are petitioner’s personality as a seeker after profit this is not affected by whether petitioner won or lost the underlying litigation or even by whether the california court imposed the obligation on petitioner because that court concluded that petitioner had acted in bad faith and out of vindictiveness the rule is otherwise in certain statutorily defined areas see eg 80_tc_804 dealing with sec_162 and in the public policy doctrine see eg 383_us_687 as to what remains of the public policy doctrine see the opinions in 93_tc_108 revd 905_f2d_667 2d cir however as noted supra note respondent has conceded the public policy doctrine issue also clearly sec_162 does not apply thus we return to our conclusion that respondent’s argument about the payments constituting sanctions does not change our analysis or conclusions - - respondent notes opinions of this court and other courts indicating that if the origin of the underlying suit is a personal vendetta against others the related expenses are not deductible respondent contends that the california court has in effect determined that petitioner’s filing of the objections is the result of her personal vendetta respondent does not contend that the california court’s findings should be given collateral_estoppel or other preclusive effect see rule of the tax_court rules_of_practice and procedure petitioner does not contend that those findings should be excluded see generally weinstein weinstein’s federal evidence sec dollar_figure 2d ed weinstein sec dollar_figure thus we are presented with a record that includes the california court’s findings and testimony before this court from petitioner and dileonardo at trial we explained our role vis-a-vis the california court’s ruling as follows the court mrs dileonardo as i had said before we took the recess we’re not here to re-try those proceedings we’re not here to second-guess the wisdom of what was done in those proceedings we’re here only to understand them to the extent necessary to decide whether or not these expense are deductible the california court reached the conclusions it stated in the context of determining whether petitioner’s actions in the proceeding before it justified punishment and if so then what was the nature and extent of the justified punishment our -- - context is different as we noted in our discussion of ostrom v commissioner supra the california court imposed punishment and explained its determination its explanation and determination are not in substantive conflict with our conclusion that petitioner’s actions arose out of her efforts to produce or collect income or to manage conserve or maintain property_held_for_the_production_of_income 47_tc_441 which respondent cites for the proposition that the expenses of a personal vendetta are not deductible illustrates why we have concluded that the instant case had not yet progressed to the vendetta stage in meredith the sequence was as follow 1949--taxpayer sued john deere plow co for breech of an oral agency sales contract taxpayer’s suit was dismissed 89_fsupp_787 sd ia affd 185_f2d_451 8th cir 1952--taxpayer sued deere to enforce an association agreement taxpayer’s suit was dismissed by order affd 206_f2d_196 8th cir --taxpayer sued deere to enforce a contract taxpayer’s suit was dismissed by order affd 244_f2d_9 cir --deere sued taxpayer for injunction to prevent more suits judgment for deere granting injunction affd f 2d 8th cir 1960--taxpayer sued federal judge involved in and affirmances noted supra order granting summary_judgment to that judge affd 286_f2d_216 8th cir 1960--taxpayer sued deere and deere’s former counsel taxpayer held in contempt for violating injunction - - in meredith the taxpayer sought deductions for expenditures in connection with the suits we summarized the situation as follows t c pincite while the petitioner’s first action undoubtedly arose out of his business relationship with deere and the costs of that suit were ordinary and necessary expenses of his business by the time he initiated the action against the judge and filed the last suit against deere in violation of the injunction the original cause of action had ceased to have significance the controversy had become a personal struggle a vendetta and the expenses_incurred had no proper relationship to the petitioner’s business the action brought against judge van oosterhout related to decisions of the court_of_appeals made in the petitioner’s third suit against deere and in deere’s suit for an injunction the business issue had been decided against petitioner long before these cases were initiated there was no business relationship to the expenses of the action against the judge which was a personal accusation completely without merit for the reasons stated we sustain the respondent’s determination in contrast the instant case is only the second one in which petitioner has filed objections to the trustee’s accounting petitioner proceeded only by way of the objections and only after the trustee initiated an action and the trustee’s accounting directly affected petitioner’s income from the ivey trust our analysis and conclusions are not inconsistent with the determinations of the california court - - b ordinary and necessary in 325_us_365 the supreme court described sec_23 i r c as follows sec_23 1s comparable and in_pari_materia with sec_23 authorizing the deduction of business or trade expenses such expenses need not relate directly to the production_of_income for the business it is enough that the expense if ordinary and necessary is directly connected with or proximately results from the conduct of the business the effect of sec_23 was to provide for a class of nonbusiness deductions coextensive with the business deductions allowed by sec_23 except for the fact that since they were not incurred in connection with a business the section made it necessary that they be incurred for the production_of_income or in the management or conservation of property_held_for_the_production_of_income emphasis added citations omitted we have concluded supra that there is the necessary proximate relationship between the payments and petitioner’s efforts to produce or collect income or to manage conserve or maintain her income_beneficiary interest we will not attempt to comprehensively summarize the meanings of ordinary and necessary in the contexts of sec_162 and sec_212 see 83_tc_356 affd 777_f2d_662 11th cir suffice it to observe that generally a taxpayer’s payment of a the year before the court in 325_us_365 was sec_23 i r c was enacted in it applied to trust of bingham because of the retroactive effective date of the enactment this is briefly described in 2_tc_853 the tax court’s court-reviewed opinion that was affirmed by the supreme court -- p7 - judgment which arose out of the taxpayer’s trade_or_business is an ordinary_and_necessary_expense of the trade_or_business see 77_tc_608 sec_212 is in this regard in_pari_materia with sec_162 see trust of bingham v commissioner u s pincite petitioner’s payments of the judgment arose out of petitioner’s profit--seeking sec_212 activity it was ordinary for a person in that situation to make the payments and it was necessary for petitioner to make the payments we conclude that petitioner’s payments satisfy the ordinary and necessary requirements of sec_212 c allocation respondent contends that even if a portion of petitioner’s payments satisfies the regquirements of sec_212 or -- petitioner has presented no evidence which would enable the court to allocate the total sanctions claimed between those amounts which purportedly gqualify under sec_212 or and those amounts which are strictly personal and therefore nondeductible under sec_262 accordingly petitioner is entitled to no deduction for the court-imposed sanctions at issue we recently summarized the law in this area as follows we recognized that when appropriate litigation costs must be apportioned between business and personal claims and that business litigation costs are nondeductible to the extent that they constitute capital expenditures see eg 65_tc_862 deduction disallowed for portion of attorney’s fees attributable to personal matters 65_tc_640 deduction disallowed for portion of attorney’s fees attributable to acquisition of intangible assets 60_tc_187 deduction disallowed for portion of attorney’s fees attributable to personal matters see also - - boagni v commissioner supra t c recognizing that litigation costs can be characterized as both deductible and nondeductible when the litigation is rooted in situations giving rise to both types of expenditures x kk 112_tc_325 respondent supports the apportionment contention by citing pozzo 23_tc_76 looby v commissioner tcmemo_1996_207 page v commissioner tcmemo_1970_112 the common thread of distinction between those cases on the one hand and the instant case on the other is that in each of the cases cited by respondent the court concluded or assumed arguendo that at least some part of the disputed expenses had been incurred for a nondeductible purpose while in the instant case we conclude--and we have found--that the disputed expenses were incurred in entirety for sec_212 or purposes also in pozzo di borgo the taxpayer merely lost in her effort to claim at trial a deduction in excess of what she had claimed on her tax_return the taxpayer’s tax_return claim of a deduction for percent of the commission payments she made apparently was not challenged and so the taxpayer face d the burden of establishing that commissions in excess of the amount deducted on her income_tax return are not within the - - limiting provisions of sec_24 pozzo di borgo v commissioner t c pincite emphasis added the taxpayer failed to establish the factual underpinnings for her contention that some or all of the remaining percent of her commission payments were not allocable to income or interest_wholly_exempt_from_tax and so we held for the commissioner id pincite thus the cases that respondent cites to us do not provide any instructions relevant to the instant case respondent has not suggested that the instant case involves any other consideration such as capital expenditures or exempt_income that might require apportionment and our findings_of_fact dispose_of these theoretical possibilities sec_24 i r c is the predecessor of sec_265 of present law relating to disallowance of deductions for expenses allocable to income or interest wholly exempt from income taxes we noted that the taxpayer’s contention as to the commission payments if proven would transform that case into an overpayment----or refund--case see pozzo 23_tc_76 for a discussion of the differences between a taxpayer’s burden in a refund case and that taxpayer’s burden in a deficiency case see 293_us_507 affg 70_f2d_619 2d cir we hold for petitioner to reflect the foregoing ’ decision will be entered for petitioner from the notice_of_deficiency and petitioner’s income_tax return it is apparent that as a result of our holding for petitioner on the disputed issue she does not have a federal_income_tax liability as a result under paragraph and the last sentence of sec_665l1 a the addition_to_tax resulting from petitioner’s conceded failure to timely file her tax_return is zero
